DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 09/24/2020 has been entered and considered. Upon entering, Claims 1-11 are pending.
Response to Arguments
3.	Applicant’s arguments filed on 09/24/2020 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2018/0304765) in view of Fultz et al. (US 2016/0200216).
Regarding claim 1, Newman teaches a method of controlling a vehicular battery cooling system (fig. 18: 1828) comprising a heat absorption member of a plurality of stacked battery cells (see par. [0137-0138] and [0166-0167]), the method comprising: determining whether a destination is input (fig. 18: 1804) to a navigation device (fig. 19: 1912) from a user prior to vehicle driving; when the destination is input, deriving a battery heating value from a driving time period derived via input of the destination (see figures 18 and 19A; and par. [0167] and [0170-0171]).
However, Newman does not explicitly teach a heat absorption member disposed between terminals of a plurality of stacked battery cells; and limiting a battery current usage based on a comparison result between the derived battery heating value and a pre-stored heat absorption available amount of the heat absorption member.
Fultz teaches the battery system 302 may include one or more battery packs 312 suitably sized to provide electrical power to the vehicle 300. Each battery pack 312 may include one or more subdivisions 314 (e.g., cells). Each subdivision 314 may be associated with a sensor 306 configured to measure one or more parameters (e.g., temperature, voltage, current, impedance, SOC, etc.) associated with each battery subdivision 314; and the current control module may be configured to compare an estimated temperature with a threshold temperature and, upon determining that the estimated temperature has exceeded the threshold temperature, reduce the current through the at least a portion of the vehicle battery system, such as through the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fultz into the method of Newman in order to reduce the current through the at least a portion of the vehicle battery system, such as through the contactor of the vehicle battery system.
Regarding claim 2, furthermore Newman discloses the method, wherein the determining of whether the destination is input includes deriving a battery heating value based on an accumulated current usage depending on a pre-stored driving time period of a user when the destination is not input, (see par. [0169-0171]).
Regarding claim 3, further Fultz discloses the method, wherein the limiting of the battery current usage includes: when the derived battery heating value is greater than the pre-stored heat absorption available amount of the heat absorption member, deriving a battery over temperature ratio based on a heat absorption excess; and when the derived battery over temperature ratio is greater than a predetermined value, limiting a battery current usage based on pre-stored driving characteristics of a driver, (see par. [0010], [0020]; for limiting the operating temperature of a contactor within an electrical vehicle comprising a battery system comprising a contactor, the method may comprise measuring a resistance within the contactor, estimating a temperature of the contactor using the measured resistance, comparing the estimated temperature of the contactor with a threshold temperature, and, upon determining that the estimated temperature has exceeded the threshold temperature, limiting current through the contactor).
Regarding claim 5, Newman teaches a method of controlling a vehicular battery cooling system (fig. 18: 1828) comprising a heat absorption member of a plurality of stacked battery cells (see par. [0138], [0137] and [0166-0167]).
However, Newman does not explicitly teach the method comprising: heat absorption member disposed between terminals of a plurality of stacked battery cells; and monitoring a battery accumulated current usage, a heating value, and an over temperature ratio during vehicle driving; and limiting a battery current usage based on a comparison result between the monitored battery heating value and a pre-stored heat absorption available amount of the heat absorption member.
Fultz teaches the battery control system 304 may be communicatively coupled with one or more sensors 306 (e.g., voltage sensors, current sensors, temperature sensors, and/or the like, etc.) and/or other systems configured to enable the battery control system 304 to monitor and control operations of the battery system 302; and each battery pack 312 may include one or more subdivisions 314 (e.g., cells). Each subdivision 314 may be associated with a sensor 306 configured to measure one or more parameters (e.g., temperature, voltage, current, impedance, SOC, etc.) associated with each battery subdivision 314; and the current control module may be configured to compare an estimated temperature with a threshold temperature and, upon determining that the estimated temperature has exceeded the threshold temperature, reduce the current through the at least a portion of the vehicle battery system, such as through the contactor of the vehicle battery system(see figure 3 and par. [0010], [0020], [0043-0044] and [0049-0052]).

Regarding claim 6, further Fultz discloses the method, wherein the limiting of the battery current usage includes: when the monitored battery heating value is greater than the pre-stored heat absorption available amount of the heat absorption member, comparing the monitored battery over temperature ratio with a predetermined value; and as a comparison result, when the battery over temperature ratio is greater than the predetermined value, limiting the battery current usage based on pre-stored driving characteristics of a driver (see figure 3 and par. [0010], [0020], [0043-0044] and [0051-0052]).
Regarding claim 8, Newman teaches a vehicular battery cooling system (fig. 18: 1828) comprising: a plurality of stacked battery cells (see par. [0137] and [0167], battery pack 1404); a heat absorption member of the battery cells, (see par. [0137-0138], and [0166-0167]); a navigation device (fig. 19: 1912) configured to receive a destination from a user (fig. 18: 1804) to derive a driving time period (see figures 18 and 19A; and par. [0167] and [0170-0171]); and a controller configured to derive a battery heating value from the derived driving time period when a destination is input to the navigation device prior to vehicle driving, (see par. [0167] and [0170-0171]).
However, Newman does not explicitly teach a heat absorption member disposed between terminals of the battery cells; and a controller configured to derive a battery heating value to limit a battery current usage based on a comparison result between the 
Fultz teaches the battery system 302 may include one or more battery packs 312 suitably sized to provide electrical power to the vehicle 300. Each battery pack 312 may include one or more subdivisions 314 (e.g., cells). Each subdivision 314 may be associated with a sensor 306 configured to measure one or more parameters (e.g., temperature, voltage, current, impedance, SOC, etc.) associated with each battery subdivision 314; and the current control module may be configured to compare an estimated temperature with a threshold temperature and, upon determining that the estimated temperature has exceeded the threshold temperature, reduce the current through the at least a portion of the vehicle battery system, such as through the contactor of the vehicle battery system, (see figure 3 and par. [0010], [0020] and [0049-0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fultz into the vehicular battery cooling system of Newman in order to reduce the current through the at least a portion of the vehicle battery system, such as through the contactor of the vehicle battery system.
Regarding claim 9, further Fultz discloses the vehicular battery cooling system, wherein the controller (fig. 3: 304) derives a battery over temperature ratio based on a heat absorption excess when the derived battery heating value is greater than the pre-stored heat absorption available amount of the heat absorption member and limits the battery current usage based on pre-stored driving characteristics of a driver when the 
Regarding claim 10, further Fultz discloses the vehicular battery cooling system, wherein the controller is configured to monitor a battery accumulated current usage, a heating value, and an over temperature ratio during vehicle driving and to limit the battery current usage based on a comparison result between the monitored battery heating value and a pre-stored heat absorption available amount of the heat absorption member, (see figure 3 and par. [0010], [0020], [0043-0044] and [0051-0052]).
Regarding claim 11, further Fultz discloses the vehicular battery cooling system, wherein the controller compares the monitored battery over temperature ratio with a predetermined value when the monitored battery heating value is greater than the pre-stored heat absorption available amount of the heat absorption member and limits the battery current usage based on pre-stored driving characteristics of the driver when the battery over temperature ratio is greater than the predetermined value as a comparison result, (see figure 3 and par. [0010], [0020], [0043-0044] and [0051-0052).
Allowable Subject Matter
6.	Claims 4 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  claims 4 and 7 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the limiting of the battery current usage based on the pre-stored driving characteristics of the driver includes limiting the battery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /DANIEL KESSIE/Primary Examiner, Art Unit 2836